      Case 1:20-cv-00871-CCC-LT Document 26 Filed 08/23/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JHENSY SAILLANT,                           :   CIVIL ACTION NO. 1:20-CV-871
                                           :
                    Plaintiff[             :   (Judge Conner)
                                           :
             v.                            :
                                           :
SHON TRUSLE, et al.,                       :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 23rd day of August, 2021, upon consideration of the motion

(Doc. 18) to dismiss by defendants Simona Flores and L. Francis Cissna, and the

parties’ respective briefs in support of and opposition to said motion, and for the

reasons set forth in the accompanying memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 18) to dismiss is granted.

      2.     All claims against defendants Flores and Cissna are dismissed without
             prejudice.

      3.     Plaintiff may file a second amended complaint on or before September
             23, 2021.

      4.     If plaintiff does not file a second amended complaint by the above date,
             this order shall operate to dismiss all claims against Flores and Cissna
             with prejudice, and plaintiff’s amended complaint shall proceed
             against defendant Shon Trusle only.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
